Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Claims 1-5 and 8-11) in the reply filed on 10/31/2022 is acknowledged.  The traversal is on the ground(s) that Dumas does not teach the claimed invention.  This is not found persuasive because of the reasons provided in the rejection below.  Examiner note Applicant stated their election reads on Claim 1-7.  This is incorrect as Claims 6 and 7 recite an embodiment distinct from the election.  Thus, Claims 6 and 7 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant should spell out the polymers recited in Claim 9 to avoid any confusion as to their identity.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US 2010/0064491) in view of Dages (US 5,322,875) and Brandt et al. (US 2001/0006716, hereinafter “Brandt1”).
Regarding Claims 1-2 and 8, Dumas et al. teaches a method of manufacturing a sheet-like composite part, comprising the following process steps:
a) providing a substantially planar arrangement comprising a core layer sandwiched between a pair of skin layers [9],[10],[11] , a first face of the core layer being adjacent and substantially parallel to a first one [9],[10] of said skin layers and a second face of the core layer being adjacent and substantially parallel to the other one [11] of said skin layers, the core layer comprising a fleece material made of fleece thermoplastic fibers and reinforcement fibers (See page 2, paragraphs [0025] and [0030]-[0032], wherein the core is made of a mixture of fibers including thermoplastic binding fibers and tow fibers such as natural fibers and/or higher melting point fibers),
b) heating and pressing the sandwich arrangement followed by cooling, thereby obtaining the composite part (See Fig. 1 and page 5, paragraph [0073], wherein the core and skin layers [9],[10],[11] are pressed together with belts [29] in a furnace [8]);
characterized in that the core layer (B) is a Z-oriented core layer having reinforcement fibers that are predominantly oriented in an orientation direction (Z) perpendicular to the first and second faces wherein said Z-oriented core layer (B) is provided by multiply folding a sheet of said fleece material into a continuously folded arrangement of mutually parallel and adjacent sheet portions pairwise connected by a first or a second folding edge located, respectively, along a first face or a second face of the continuously folded arrangement (See page 1, paragraphs [0005] and [0014] and Fig. 8, wherein the fibers are multiply folded to orient the fiber direction vertically between folds, the fold forming the opposing surfaces).
Dumas et al. the skin layers may be identical and may comprise a thermoadhesive film [10] or a thermoadhesive calendared nonwoven (See page 5, paragraph [0074]), but fails to specifically indicate whether the thermoadhesive film is a thermoplastic.  However, it is well known both that thermoadhesives may comprises thermoplastic film materials (See, for example, Dages, Abstract and col. 1, lines 13-17), and that thermoplastic films may be joined to the exterior surfaces of folded insulation cores such as in Dumas et al. (See, for example, Brandt1, pages 8-9, paragraph [0107], implying the exterior foils [46”] applied to the fold insulation core may be thermoplastic; note Dumas et al. implies the foils [46’] and [46”] may be formed from the same materials; also see page 9, paragraph [0112] and page [0115], wherein the outer foil is described as a “plastics material,” and a woven or non-woven plastics foils without excluding the thermoplastics previously discussed).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to apply thermoplastic films to the exterior of the core in Dumas et al.  Such a thermoplastic would have predictably served as a suitable thermoadhesive material and/or a suitable cover material for the core.  Any such applied thermoplastic films are skin layers, or skin thermoplastics, as claimed.
Regarding Claim 3, Dumas et al. teaches the multiply folding is carried out as a continuous process wherein the sheet of said fleece material is supplied along a processing direction (X) with a first velocity (v1) and subsequently slowed down to a second velocity (v2) which is slower than said first velocity (v1), thereby causing said multiply folding (See page 5, paragraph [0065], and note bring the folds together is part of folding and further it is clear the line must run slower in the folding region than the pre-folded region, such diminishing speed folding being commonplace for similar cores, see also Brandt1, page 8, paragraph [0102]).
Regarding Claim 5, Dumas et al. fails to specifically teach a nonfolded layer of the fleece.  However, in similar insulation it is known to longitudinal cut off a section of the fiber fleece and upright fold one section while the other section does not undergo upright folds so that it can provide different mechanical properties to the core insulation (See, for example, Brandt1, page 8-9, paragraphs [0101]-[0112], wherein insulation fibers of web [50] are split into two webs [70],[78], web [70] undergoing upright folds as in Dumas et al. while web [70] is compressed without being upright folded, and then rejoined with the upright folded web to for the core insulation).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize some of the core fibers in Dumas et al. as a nonfolded layer on the folded layer because doing so is known to help a manufacturer curate the mechanical properties of the core as desired. 
Regarding Claim 9, Dumas et al. teaches common thermoplastics such as polypropylene (PP) are obviously suitable for use as the binder (See page 2, paragraph [0032]), and it certainly would have been apparent to a person having ordinary skill in the art at the time of invention, that when using thermoplastic films as skins as described above, that such common thermoplastics also would have predictably been suitable either as exterior layers or exterior bonding layers, i.e. skin layers.
Regarding Claim 10, Dumas et al. teaches the outer layers [11], which may be identical, may be a thermoadhesive calendared nonwoven (See page 5, paragraph [0074]), which implies a nonwoven fabric associated with a binder layers, which as described above, may be thermoplastics.  A nonwoven implies or at least renders obvious noncrimp fabrics. 
Regarding Claim 11, Examiner submits the areal weight is a design choice easily controllable by a manufacturer based on the amount of compression provided to the core wherein higher compressions yield higher areal weight.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al., Dages and Brandt1, and further in view of Cameron et al. (US 4,552,793).
Regarding Claim 4, Dumas et al., Dages and Brandt1 teach the method of Claim 2 as described above.  Dumas et al., Dages and Brandt1 fail to specifically teaches a stacked plurality of folded arrangements.  However, as described above, it is known to orient insulation materials in a variety of ways to achieve desired mechanical properties, including by stacking folded fiber insulation layers on top of one another (See, for example, Cameron et al., col. 4, lines 31-61 and col. 6, lines 35-61, teaching crimping fibers to form vertically aligned Z-fibers and then stacking said mats to form a core).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to stack a plurality of folded layers because doing so is a known suitable method for insulation to achieve desired mechanical properties.  Examiner notes it is apparent from the available cited prior art that the exact order for stacking, i.e. before or after heating or cutting as a continuous material, would have been a manufacturing choice within the skill of a person having ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Brandt et al. (US 5,981,024, hereinafter “Brandt2), teaching splitting of sections of fiber insulation, processing them as desired including with upright folds, and rejoining them to form the insulation core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746